TABLE OF CONTENTS Page President’s Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management’s Discussion and Analysis of Financial Condition andResults of Operations 3 Report of Independent Registered Public Accounting Firm 13 Consolidated Balance Sheets 14 Consolidated Statements of Income 15 Consolidated Statements of Stockholders’ Equity 16 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 18 Directors and Executive Officers 42 Banking Locations 42 Transfer Agent/Registrar 42 Quaint Oak Bancorp, Inc. PRESIDENT’S LETTER TO SHAREHOLDERS To our Shareholders, a Message from the President and CEO: On behalf of the Board of Directors, Senior Management and Employees of Quaint Oak Bancorp and Quaint Oak Bank, I am pleased to report that Quaint Oak Bancorp has achieved net income of $487,000 for the year ended 2009, a modest decrease from 2008, despite having absorbed an FDIC special assessment and increased annual assessments totaling $119,000, compared to the prior year. In addition, I am pleased to share an exciting development in the evolution of Quaint Oak.We have expanded the Quaint Oak family by establishing three additional Quaint Oak companies: Quaint Oak Abstract; Quaint Oak Mortgage; and Quaint Oak Real Estate during 2009.Each of these new companies is staffed by experienced professionals, so that we may continue to provide the same exemplary service and personal care that have become the hallmark of Quaint Oak Bank.These new product lines are within the core activities of savings and real estate in which Quaint Oak Bancorp has an established background and experience. In addition to offering these new services, I am proud to announce the opening of a new Quaint Oak Bank location.Building upon our 83 year history in the Delaware Valley, we are expanding our services to the Lehigh Valley.Our new location is home to our new title abstract, mortgage and real estate companies, as well as a new branch office of Quaint Oak Bank which opened on February 1, 2010.This expansion provides us with new opportunities without changing the Quaint Oak dynamics that have made us successful. Unlike many other financial institutions which were preoccupied with deteriorating conditions, we have taken the opportunity to focus on our future.We, unlike many others, do not need to be concerned with repayment of taxpayer assistance as we did not require nor did we participate in Government funded assistance.We have actively continued to increase our loan portfolio, however, with the real estate and unemployment driven recession, the loan portfolio grew modestly in the amount of $3.4 million, or 4.9%.Unemployment has been a significant factor in the broader growth of new loans and in the timely payment of existing loans. Our non performing loans when compared to total assets has increased from the previous year end but remains under 1%.We consider this a moderate increase when compared to peer group indicators.Our fee income has had dramatic improvement primarily driven by the addition of our three subsidiary companies.We anticipate that our banking model will continue to perform well as the economy moves out of the recessionary period.During this unprecedented time of negative investor attitude toward the financial sector, Quaint Oak Bank has continued to improve its financial performance. We anticipate that market differential will occur as notice is taken of the better performing banks from others. As always, our focus on long-term profitability, payment of dividends, along with an active stock repurchase program, continue to reflect Quaint Oak Bancorp’s strong commitment to shareholder value. /s/ Robert T. Strong Robert T. Strong President and Chief Executive Officer Quaint Oak Family of Companies Quaint Oak Bancorp, Inc. Quaint Oak Bank Quaint Oak Abstract, LLC | Quaint Oak Mortgage, LLC | Quaint Oak Real Estate, LLC Serving the Delaware Valley and the Lehigh Valley Markets 1 Quaint Oak Bancorp, Inc. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA Set forth below is selected financial and other data of Quaint Oak Bancorp, Inc.You should read the financial statements and related notes contained in this Annual Report which provide more detailed information. At or For the Years Ended December 31, (Dollars in Thousands, except per share data) Selected Financial and Other Data: Total assets $ $ Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale (cost-2009 $1,001) — Investment securities held to maturity (fair value-2008 $2,263) — Mortgage-backed securities held to maturity (fair value-2009 $10,132; 2008 $8,142) Loans receivable, net Federal Home Loan Bank stock, at cost Bank premises and equipment, net 67 Deposits Federal Home Loan Bank advances Stockholders’ Equity Selected Operating Data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income 29 Total non-interest expense Income before income taxes Income taxes Net income $ $ Selected Operating Ratios(1): Average yield on interest-earning assets % % Average rate on interest-bearing liabilities Average interest rate spread(2) Net interest margin(2) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(3) Return on average assets Return on average equity Average equity to average assets Asset Quality Ratios(4): Non-performing loans as a percent of total loans receivable, net(5) % % Non-performing assets as a percent of total assets(5) Non-performing assets and troubled debt restructurings as a percent of total assets. Allowance for loan losses as a percent of non-performing loans Allowance for loan losses as a percent of total loans receivable Net charge-offs to average loans receivable Capital Ratios(4): Tier 1 leverage ratio % % Tier 1 risk-based capital ratio Total risk-based capital ratio With the exception of end of period ratios, all ratios are based on average daily balances during the indicated periods. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. Non-performing assets consist of non-performing loans and other real estate owned at December 31, 2009 and 2008.Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. 2 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations General Quaint Oak Bancorp, Inc. (the “Company”) was formed in connection with Quaint Oak Bank’s conversion to a stock savings bank completed on July 3, 2007.The Company’s results of operations are dependent primarily on the results of Quaint Oak Bank, a wholly owned subsidiary of the Company. Quaint Oak Bank’s profitability depends primarily on its net interest income, which is the difference between interest income earned on interest-earning assets, principally loans, and interest expense paid on interest-bearing liabilities, principally deposits.Net interest income is dependent upon the level of interest rates and the extent to which such rates are changing.Quaint Oak Bank’s profitability also depends, to a lesser extent, on investments in interest-earning deposits in other institutions and investment securities, non-interest income, borrowings from the Federal Home Loan Bank of Pittsburgh, provision for loan losses, non-interest expenses and federal and state income taxes. Quaint Oak Bank’s business consists primarily of originating residential, multi-family and commercial real estate loans secured by property in its market area.Typically, single-family loans involve a lower degree of risk and carry a lower yield than commercial real estate, construction, commercial business and consumer loans.Primarily since fiscal 2004, commercial real estate loans have increased as a percentage of Quaint Oak Bank’s loan portfolio to 25.3% at December 31, 2009.Quaint Oak Bank’s loans are primarily funded by certificates of deposit, which typically have a higher interest rate than passbook, statement and eSavings accounts.At December 31, 2009, certificates of deposit amounted to 60.1% of total assets compared to 56.7% of total assets at December 31, 2008.Quaint Oak Bank does not offer transactional deposit products such as NOW, money market demand accounts or checking accounts.Management anticipates that certificates of deposit will continue to be a primary source of funding for Quaint Oak Bank’s assets. Our results of operations are significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities as well as other factors beyond our control. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. Forward-Looking Statements Are Subject to Change We make certain statements in this document as to what we expect may happen in the future. These statements usually contain the words “believe,” “estimate,” “project,” “expect,” “anticipate,” “intend” or similar expressions. Because these statements look to the future, they are based on our current expectations and beliefs. Actual results or events may differ materially from those reflected in the forward-looking statements. You should be aware that our current expectations and beliefs as to future events are subject to change at any time, and we can give you no assurances that the future events will actually occur. Critical Accounting Policies In reviewing and understanding financial information for the Company, you are encouraged to read and understand the significant accounting policies used in preparing our financial statements.These policies are described in Note 2 of the notes to our financial statements. The accounting and financial reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which are believed to be reasonable, based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the periods presented. The following accounting policies comprise those that management believes are the most critical to aid in fully understanding and evaluating our reported financial results. These policies require numerous estimates or economic assumptions that may prove inaccurate or may be subject to variations which may significantly affect our reported results and financial condition for the period or in future periods. 3 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Allowance for Loan Losses.The allowance for loan losses is established through a provision for loan losses charged to expense. Loans are charged against the allowance for loan losses when management believes that the collectibility of the principal is unlikely. Subsequent recoveries are added to the allowance. The allowance is an amount that management believes will cover known and inherent losses in the loan portfolio, based on evaluations of the collectibility of loans. The evaluations take into consideration such factors as changes in the types and amount of loans in the loan portfolio, historical loss experience, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, estimated losses relating to specifically identified loans, and current economic conditions. This evaluation is inherently subjective as it requires material estimates including, among others, exposure at default, the amount and timing of expected future cash flows on impaired loans, value of collateral, estimated losses on our commercial and residential loan portfolios and general amounts for historical loss experience.All of these estimates may be susceptible to significant change. While management uses the best information available to make loan loss allowance evaluations, adjustments to the allowance may be necessary based on changes in economic and other conditions or changes in accounting guidance. Historically, our estimates of the allowance for loan loss have not required significant adjustments from management’s initial estimates. In addition, the Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation, as an integral part of their examination processes, periodically review our allowance for loan losses.The Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation may require the recognition of adjustments to the allowance for loan losses based on their judgment of information available to them at the time of their examinations. To the extent that actual outcomes differ from management’s estimates, additional provisions to the allowance for loan losses may be required that would adversely impact earnings in future periods. Other-Than-Temporary Impairment of Securities.Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary.To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the security for the period of time sufficient to allow for an anticipated recovery in the fair value.The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. Income Taxes.Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various assets and liabilities and gives current recognition to changes in tax rates and laws.Realizing our deferred tax assets principally depends upon our achieving projected future taxable income.We may change our judgments regarding future profitability due to future market conditions and other factors.We may adjust our deferred tax asset balances if our judgments change. Comparison of Financial Condition at December 31, 2009 and December 31, 2008 General. The Company’s total assets at December 31, 2009 were $93.9 million, an increase of $5.6 million, or 6.3%, from $88.4 million at December 31, 2008.This increase was primarily due to growth in cash and cash equivalents of $4.4 million, loans receivable, net of the allowance for loan losses, of $3.4 million, investment securities available for sale of $1.0 million, premises and equipment of $1.0 million, and $381,000 of prepaid expenses and other assets.The increase in premises and equipment was due to the purchase of a building on Union Boulevard in Allentown, Pennsylvania which serves as the offices for the new subsidiaries.Offsetting these increases were redemptions of investments in interest-earning time deposits of $582,000, calls of investment securities held to maturity of $2.3 million, and principal payments from mortgage-backed securities held to maturity of $2.0 million.Asset growth for the year ended December 31, 2009 was primarily funded by a $9.3 million increase in deposits.Deposit growth was also used to pay-down FHLB advances of $4.3 million. 4 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cash and Cash Equivalents. Cash and cash equivalents increased $4.4 million, or 423.7%, from $1.0 million at December 31, 2008 to $5.4 million at December 31, 2009 as calls of investment securities held to maturity, principal payments on mortgage-backed securities held to maturity, and deposits not used to fund loans or pay-down FHLB advances, were invested in liquid money market accounts. Investment in Interest-Earning Time Deposits.Investment in interest earning time deposits decreased $582,000, or 15.6%, from $3.7 million at December 31, 2008 to $3.2 million at December 31, 2009. Investment Securities.Available for sale investment securities increased to $1.0 million at December 31, 2009 from none at December 31, 2008.During this same period, investment securities held to maturity decreased $2.3 million to none at December 31, 2009 as all $2.3 million of these securities were called.During this same period, mortgage-backed securities held to maturity decreased $2.1 million, or 20.9% from $9.8 million at December 31, 2008 to $7.7 million at December 31, 2009, due to principal payments on these securities. Loans Receivable, Net. Loans receivable, net, increased $3.4 million, or 4.9%, to $72.7 million at December 31, 2009 from $69.3 million at December 31, 2008.This increase was funded primarily by a $9.3 million increase in deposits.Increases within the portfolio occurred in the residential mortgage one-to-four family non-owner occupied category, which grew $3.6 million or 17.0%, home equity loans which increased $1.9 million or 40.6%, construction loans which grew $784,000 or 28.5%, and commercial lines of credit which increased $384,000 or 47.2% as the Company continues its strategy of diversifying its loan portfolio with higher yielding and shorter-term loan products.These increases were partially offset by decreases of $2.1 million or 11.9% of residential mortgage one-to-four family owner occupied loans, $479,000 or 2.5% in commercial real estate loans, $399,000 or 11.3% in multi-family residential loans, and $96,000 or 88.1% in loans secured by deposits.Decreases in these loan categories are attributable to normal amortization and pay-offs. Deposits. Total interest-bearing deposits increased $9.3 million, or 15.7%, to $68.3 million at December 31, 2009 from $59.0 million at December 31, 2008.This increase was attributable to increases of $6.4 million in certificates of deposit, $1.5 million in eSavings accounts and $1.4 million in statement savings accounts, offset by a decrease of $79,000 in passbook savings accounts.The increase in deposits was primarily due to the competitive interest rates offered by the Bank and investors seeking the safety of insured bank deposits. Federal Home Loan Bank Advances. Federal Home Loan Bank advances decreased $4.3 million from $11.2 million at December 31, 2008 to $6.9 million at December 31, 2009 as the Company used excess liquidity to pay-off short-term Federal Home Loan Bank advances. Other Borrowings.In June 2009, the Company borrowed $450,000 from a commercial bank to finance the acquisition of a building in Allentown, Pennsylvania which serves as the offices for the new subsidiaries and will serve as a new branch banking office.The loan has an interest rate of 5.75%, matures in five years on July 1, 2014 and is amortizing over 180 months. The balance on the loan at December 31, 2009 was $442,000 Stockholders’ Equity.Total stockholders’ equity increased $113,000 to $17.4 million at December 31, 2009 from $17.3 million at December 31, 2008.Contributing to the increase was $487,000 of net income for the year ended December 31, 2009, $119,000 amortization of stock awards and options under our stock compensation plans, $61,000 related to common stock earned by participants in the employee stock ownership plan, and $1,000 of accumulated other comprehensive income.These increases were offset by the purchase of 52,309 shares of the Company’s common stock in the open-market as part of the Company’s stock repurchase program for an aggregate purchase price of $423,000, and dividends paid of $132,000. 5 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Comparison of Operating Results for the Years Ended December 31, 2009 and 2008 General.Net income amounted to $487,000 for the year ended December 31, 2009, a decrease of $24,000, or 4.7% compared to net income of $511,000 for the year ended December 31, 2008.The $24,000 decrease was primarily the result of the increases in non-interest expense of $708,000 and the provision for loan losses of $23,000, which were offset by increases in net interest income of $427,000, non-interest income of $251,000, and a decrease in income tax expense of $29,000. Net Interest Income.Net interest income increased $427,000, or 16.7%, to $3.0 million for the year ended December 31, 2009 from $2.6 million for the year ended December 31, 2008.The increase was driven by an increase in interest income of $399,000, or 8.0% and a decrease of $28,000, or 1.1% in interest expense. Interest Income.Interest income increased $399,000, or 8.0%, to $5.4 million for the year ended December 31, 2009 from $5.0 million for the year ended December 31, 2008.The increase resulted primarily from a $10.5 million increase in average interest-earning assets which had the effect of increasing interest income by $678,000.This increase in volume was offset by a $279,000 decrease in interest income resulting from a 30 basis point decrease in the overall yield on interest-earning assets to 6.08% for the year ended December 31, 2009 from 6.38% for the year ended December 31, 2008.The growth in average interest-earnings assets between the two periods can be attributed primarily to the increases in average net loans receivable of $7.6 million and average mortgage-backed securities of $3.7 million, offset by a $260,000 decrease in average short-term investments and investment securities.The increase in average net loans receivable was primarily funded by the increase in average interest-bearing deposits and the re-deployment of short-term investments, while the increase in mortgage-backed securities was driven by the $3.1 million increase in average FHLB advances.The 30 basis point decrease in the overall yield on interest earning assets was the result of the current interest rate environment. in which the Federal Reserve Board’s Open Market Committee cut the federal funds rate by 150 basis points from December 2008 to December 2009. Interest Expense.Interest expense decreased $28,000, or 1.1%, to $2.4 million for the year ended December 31, 2009 compared to $2.5 million for the year ended December 31, 2008.The decrease was primarily attributable to a 73 basis point decrease in the overall cost of interest-bearing liabilities to 3.26% for the year ended December 31, 2009 from 3.98% for the year ended December 31, 2008 which resulted in a decrease of $541,000 of interest expense.This decrease in interest expense due to rate was offset by a $12.8 million increase in average interest-bearing liabilities, which had the effect of increasing interest expense by $513,000.The increase in the average balance of interest-bearing liabilities was primarily driven by the growth in certificates of deposit, statement savings accounts and eSavings accounts due to customer interest in higher yielding secure investments, and an increase in FHLB advances.The decrease in rates was consistent with the decrease in market interest rates from December 2008 to December 2009. 6 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Average Balances, Net Interest Income, and Yields Earned and Rates Paid. The following table shows for the periods indicated the total dollar amount of interest from average interest-earning assets and the resulting yields, as well as the interest expense on average interest-bearing liabilities, expressed both in dollars and rates, and the net interest margin.All average balances are based on daily balances. YearEnded December 31, Average Balance Interest Average Yield/ Rate Average Balance Interest Average Yield/ Rate Interest-earning assets: (Dollars in thousands) Short-term investments and investment securities $ $ % $ $ % Mortgage-backed securities Loans receivable, net (1) Other interest-earning assets - - - 12 Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Passbook accounts $ 30 % $ 45 % Statement savings accounts 86 eSavings accounts 23 5 Certificate of deposit accounts Total deposits FHLB advances Other borrowings 11 - - - Total interest-bearing liabilities % % Non-interest-bearing liabilities Total liabilities Stockholders’ Equity Total liabilities and Stockholders’ Equity $ $ Net interest-earning assets $ $ Net interest income; average interest rate spread $ % $ % Net interest margin (2) % % Average interest-earning assets to averageinterest-bearing liabilities % % Includes non-accrual loans during the respective periods.Calculated net of deferred fees and discounts, loans in process and allowance for loan losses. Equals net interest income divided by average interest-earning assets. 7 Quaint Oak Bancorp, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Rate/Volume Analysis.The following table shows the extent to which changes in interest rates and changes in volume of interest-earning assets and interest-bearing liabilities affected our interest income and expense during the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (1) changes in rate, which is the change in rate multiplied by prior year volume, and (2) changes in volume, which is the change in volume multiplied by prior year rate. 2009 vs. 2008 2008 vs. 2007 Increase (Decrease) Due to Increase (Decrease) Due to Rate Volume Rate/ Volume Total Increase (Decrease) Rate Volume Rate/ Volume Total
